Case 1:21-cv-22424-MGC Document 10 Entered on FLSD Docket 07/29/2021 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO.: 1:21-CV-22424-MGC
  HOWARD COHAN

                   Plaintiff,
  v.

  MAROD SUPERMARKETS, INC.
  a Florida Profit Corporation d/b/a
  PRESIDENTE SUPERMARKET #5,

              Defendant.
  _________________________________________/

                          DEFENDANT’S ANSWER AND AFFIRMATIVE
                              DEFENSES TO THE COMPLAINT

         COMES NOW, Defendant, MAROD SUPERMARKETS, INC. d/b/a PRESIDENTE

  SUPERMARKET #5, (“Defendant”), by and through its undersigned counsel, and pursuant to the

  Federal Rules of Civil Procedure hereby files its Answer and Affirmative Defenses to HOWARD

  COHAN’s (“Plaintiff”) Complaint and states as follows:

                                 JURISDICTION AND VENUE

         1.        Defendant admits the allegations in Paragraph 1 for jurisdictional purposes only;

  Defendant denies the remaining allegations in Paragraph 1, specifically Defendant denies it

  violated Title III of the Americans with Disabilities Act (“ADA”); thus, Defendant demands strict

  proof thereof.

         2.        Defendant admits the allegations in Paragraph 2 for venue purposes only;

  Defendant denies the remaining allegations in Paragraph 2 and demands strict proof thereof.




                                                   1
                                           LYDECKER | DIAZ
                                          www.lydeckerdiaz.com
Case 1:21-cv-22424-MGC Document 10 Entered on FLSD Docket 07/29/2021 Page 2 of 8




                                               PARTIES

         3.        Defendant is without sufficient knowledge or information to form a belief as to the

  truth of the allegations in Paragraph 3; therefore, Defendant, denies same and demands strict proof

  thereof.

         4.        Defendant admits that operates a store located at 450 NE 125th Street, Miami, FL

  33161. Defendant denies the remaining allegations in Paragraph 4 and demands strict proof

  thereof.

         5.        Defendant admits the allegations in Paragraph 5.

         6.        Defendant is without sufficient knowledge or information to form a belief as to the

  truth of the allegations in Paragraph 6; therefore, Defendant, denies same and demands strict proof

  thereof.

         7.        Defendant is without sufficient knowledge or information to form a belief as to the

  truth of the allegations in Paragraph 7 concerning the Plaintiff’s alleged visit to the Premises;

  therefore, Defendant, denies same and demands s strict proof thereof. As to the remaining

  allegations in Paragraph 7, Defendant denies same and demands s strict proof thereof.

         8.        Defendant is without sufficient knowledge or information to form a belief as to the

  truth of the allegations in Paragraph 8 concerning the Plaintiff’s alleged visit to the Premises;

  therefore, Defendant, denies same and demands strict proof thereof. As to the remaining

  allegations in Paragraph 8, Defendant denies same and demands strict proof thereof.

         9.        Defendant denies the allegations in Paragraph 9 and demands strict proof thereof.

         10.       Defendant is without sufficient knowledge or information to form a belief as to the

  truth of the allegations in Paragraph 10; therefore, Defendant, denies same and demands strict

  proof thereof.




                                                    2
                                            LYDECKER | DIAZ
                                           www.lydeckerdiaz.com
Case 1:21-cv-22424-MGC Document 10 Entered on FLSD Docket 07/29/2021 Page 3 of 8




          11.      Defendant is without sufficient knowledge or information to form a belief as to the

  truth of the allegations in Paragraph 11; therefore, Defendant, denies same and demands strict

  proof thereof.

          12.      Defendant denies the allegations in Paragraph 12 and demands strict proof thereof.

                   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          13.      Defendant re-aver and incorporate by reference herein its responses to Paragraphs

  1 through 12 as if fully set forth herein.

          14.      The allegations in Paragraph 14 call for a legal conclusion, to which no response is

  required; however, to the extent a response is required, Defendant denies the allegations in

  Paragraph 14 and demands strict proof thereof.

          15.      The allegations in Paragraph 15, including subsections (a), (b), (c), (d), and (e), call

  for a legal conclusion, to which no response is required; however, to the extent a response is

  required, Defendant denies the allegations in Paragraph 15 and demands strict proof thereof.

          16.      The allegations in Paragraph 16, including subsections (a), (b), and (c), call for a

  legal conclusion, to which no response is required; however, to the extent a response is required,

  Defendant denies the allegations in Paragraph 16 and demands strict proof thereof.

          17.      The allegations in Paragraph 17, call for a legal conclusion, to which no response

  is required; however, to the extent a response is required, Defendant denies the allegations in

  Paragraph 17 and demands strict proof thereof.

          18.      Defendant denies the allegations in Paragraph 18 and demands strict proof thereof.

          19.      Defendant denies the allegations in Paragraph 19 and demands strict proof thereof.

          20.      Defendant denies the allegations in Paragraph 20 and demands strict proof thereof.




                                                     3
                                             LYDECKER | DIAZ
                                            www.lydeckerdiaz.com
Case 1:21-cv-22424-MGC Document 10 Entered on FLSD Docket 07/29/2021 Page 4 of 8




          21.     The allegations in Paragraph 21 call for a legal conclusion, to which no response is

  required. To the extent a response is required, Defendant denies the allegations in Paragraph 21

  and demands strict proof thereof.

          22.     Defendant denies the allegations in Paragraph 22, including subsections (a), (b),

  (c), (d), (e), (f), (g), (h), (i) and (j) and demands strict proof thereof.

          23.     Defendant denies the allegations in Paragraph 23 and demands strict proof thereof.

          24.     Defendant denies the allegations in Paragraph 24 and demands strict proof thereof.

          25.     Defendant denies the allegations in Paragraph 25 and demands strict proof thereof.

          26.     Defendant admits that it is required to comply with the ADA. The remaining

  allegations contained in Paragraph 26 call for a legal conclusion, to which no response is required.

  To the extent a response is required, Defendant denies the allegations in Paragraph 26 and demands

  strict proof thereof.

          27.     The allegations in Paragraph 27 call for a legal conclusion, to which no response is

  required. To the extent a response is required, Defendant denies the allegations in Paragraph 27

  and demands strict proof thereof.

          28.     The allegations in Paragraph 28 call for a legal conclusion, to which no response is

  required. To the extent a response is required, Defendant denies the allegations in Paragraph 28

  and demands strict proof thereof.

          29.     Defendant denies the allegations in Paragraph 29 and demands strict proof thereof.

          30.     The allegations in Paragraph 30 call for a legal conclusion, to which no response is

  required. To the extent a response is required, Defendant denies the allegations in Paragraph 30

  and demands strict proof thereof.




                                                      4
                                              LYDECKER | DIAZ
                                             www.lydeckerdiaz.com
Case 1:21-cv-22424-MGC Document 10 Entered on FLSD Docket 07/29/2021 Page 5 of 8




         31.     Defendant admits this Court is vested with authority to address Plaintiff’s claims;

  however, the remaining allegations in Paragraph 31 call for a legal conclusion, to which no

  response is required. To the extent a response is required, Defendant denies the allegations in

  Paragraph 31 and demands strict proof thereof.

         Defendant denies each and every allegation not expressly admitted herein. To the extent

  the Court deems a response is required to the “WHEREFORE” clause, Defendant denies that the

  Plaintiff is entitled to any of the relief requested therein, including subsections (1), (2), (3), (4),

  and (5). Moreover, Defendant demands trial by jury on all matters triable as a matter of right.

                                    AFFIRMATIVE DEFENSES

         Further answering the Complaint, Defendant submits the following affirmative defenses:

                                       First Affirmative Defense

         Plaintiff’s claims are barred to the extent they seek remedies beyond those provided by the

  ADA.

                                     Second Affirmative Defense

         Plaintiff lacks standing, in whole or in part, to bring the claims alleged in the Complaint

  and thus the Complaint should be dismissed.

                                      Third Affirmative Defense

         Plaintiff failed to establish that he suffered actual damages because of the alleged

  structural/architectural barriers or deficiencies at Defendant’s store. Instead, Plaintiff asserted

  conclusory statements, both legal and factual, that he is entitled to damages under the ADA—

  without any evidentiary support. As a result of this failure to provide specific factual allegations

  to support his legal conclusions, Plaintiff fails to state a claim. Accordingly, Plaintiff’s Complaint

  must be dismissed.




                                                    5
                                            LYDECKER | DIAZ
                                           www.lydeckerdiaz.com
Case 1:21-cv-22424-MGC Document 10 Entered on FLSD Docket 07/29/2021 Page 6 of 8




                                     Fourth Affirmative Defense

          Plaintiff fails to state a claim upon which relief may be granted under the ADA.

                                      Fifth Affirmative Defense

          Plaintiff improperly identified elements of the facility among the allegations of ADA non-

  compliance that are not within the responsibility and/or control of Defendant and for which

  Defendant is not required to provide accessibility or barrier removal as a matter of law. Indeed,

  several of Plaintiff’s allegations that Defendant violated the ADAAG are false because the

  ADAAG regulations cited in the Complaint are either inapplicable or the Subject Premises are in

  compliance therewith.

                                      Sixth Affirmative Defense

          Defendant state that Plaintiff fails to state a claim upon which relief can be granted because

  he has not been excluded from full and equal enjoyment of the goods, services, facilities,

  privileges, advantages, or accommodation of any place of public accommodation, but for his

  disability.

                                     Seventh Affirmative Defense

          Title III of the Americans with Disabilities Act requires only reasonable modifications and

  readily achievable barrier removals or alternative methods. This applies only when the disabled

  person is subject to de facto discrimination in places of public accommodation that existed before

  the enactment of the Act on January 26, 1993. Access Now, Inc. v. South Florida Stadium

  Corp., 161 F.Supp.2d 1357 (S.D. Fla. 2001). Here, Plaintiff failed to assert how he was subjected

  to de facto discrimination. Without asserting same, Plaintiff fails to overcome the initial hurdles

  required to assert a claim against Defendant. Consequently, the Complaint must be dismissed.




                                                   6
                                           LYDECKER | DIAZ
                                          www.lydeckerdiaz.com
Case 1:21-cv-22424-MGC Document 10 Entered on FLSD Docket 07/29/2021 Page 7 of 8




                                     Eighth Affirmative Defense

          Because Plaintiff filed this action without first attempting to resolve the issues through

  alternative means of alternative dispute resolution, as encouraged by 42 U.S.C. § 12212, this Court

  should exercise its discretion to denies Plaintiff’s alleged entitlement to attorneys’ fees and costs

  incurred in this action.

                                      Ninth Affirmative Defense

          Defendant states that the claimed violations are “de minimis” and non-actionable because

  they do not materially impar Plaintiff’s use of an area for an intended purpose.

                                     Tenth Affirmative Defense

          “Unless Plaintiffs have produced evidence that the Stadium presents architectural barriers

  which are prohibited by the ADA, and that the removal of these barriers is readily achievable, they

  have not met their burden.” Access Now, Inc. v. South Florida Stadium Corporation, 161

  F.Supp.2d 1357, 1366 (S.D. Fla. 2001). Here, Plaintiff failed to include any evidentiary support

  for his conclusory allegations stating that removal of the architectural barriers are readily

  achievable. Threadbare allegations alone fail to provide a basis to state a claim under this Court’s

  precedent. Ashcroft 556 U.S. at 679. Consequently, Plaintiff’s claim fails as a matter of law and

  should be dismissed.

                                    Eleventh Affirmative Defense

          At all times material hereto, despite any alleged physical barriers, Plaintiff was not denied

  full access to the Subject Property.




                                                   7
                                           LYDECKER | DIAZ
                                          www.lydeckerdiaz.com
Case 1:21-cv-22424-MGC Document 10 Entered on FLSD Docket 07/29/2021 Page 8 of 8




                                    Twelfth Affirmative Defense

         Plaintiff failed to mitigate his damages or satisfy conditions precedent to bringing this

  action, in part, by neglecting to provide Defendant with notice of the deficiencies alleged in the

  Complaint and an opportunity to cure the deficiencies before instituting this lawsuit.

                                  DEMAND FOR JURY TRIAL

         Defendant hereby demands trial by jury as to all issues triable in this matter.

                                  CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing document with the Clerk of Court
  using CM/ECF on July 29, 2021. I also certify that a true and correct copy of the foregoing was
  served this day via transmission of Notices of Electronic Filing generated by CM/ECF on all
  counsel or parties of record on the Service List below.


                                                   /s/ Kielan Saborit
                                                   Kielan Saborit, Esq.


                                          SERVICE LIST

   GREGORY S. SCONZO, ESQUIRE
   Sconzo Law Office, P.A.
   3825 PGA Boulevard, Suite 207
   Palm Beach Gardens, FL 33410
   Telephone: (561) 729-0940
   Facsimile: (561) 491-9459
   Primary Email: greg@sconzolawoffice.com
   Secondary Email: alexa@sconzolawoffice.com
   Attorneys for Plaintiff




                                                  8
                                          LYDECKER | DIAZ
                                         www.lydeckerdiaz.com
